— Order unanimously aflirmed with costs. Memorandum: Special Term did not abuse its discretion in ordering a non-party to disclose patients’ hospital records. Plaintiff established that the requested information is material and necessary to the resolution of plaintiff’s defamation action (see, Perry v Fiumano, 61 AD2d 512, 516, 519). Moreover, the court reasonably conditioned disclosure by providing that the names of the patients would be kept confidential during any pretrial or trial proceeding (see, Bernstein v Lore, 59 AD2d 650). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — discovery.) Present — Denman, J. P., Boomer, Green, Law-ton and Davis, JJ.